Citation Nr: 0113553	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post repair of the right rotator cuff.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to October 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1999, the RO 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for status post repair of the right rotator cuff.  The 
veteran perfected an appeal of this decision.  


REMAND

The veteran has alleged that the treatment he received for a 
rotator cuff injury and the associated surgery conducted by a 
VA physician on July 29, 1997 was malpractice resulting in 
additional disability to the right shoulder.  He reported 
that he subsequently had to have a private physician perform 
additional surgery to correct the errors allegedly committed 
by VA.  

The Board notes there have been changes to the regulations 
pertaining to claims for compensation under 38 U.S.C.A. 
§ 1151.  Earlier interpretations of the statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in the case of Gardner v. 
Derwinski,  1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed.  Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also  
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations  
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

In this case, the veteran filed his claim for benefits under 
38 U.S.C.A. § 1151 in February 1999.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
38 U.S.C.A. § 1151 extant after the enactment of the 
statutory amendment, i.e., either VA negligence or fault or 
an event not reasonably foreseeable is required for his claim 
to be granted.  

Before undertaking any consideration of the veteran's claim 
pursuant to the foregoing law, however, consideration must 
also be given to a more recently enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which was signed into law by the 
President in November 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477  (1999), withdrawn sub 
nom.  Morton v. Gober, No. 96-1517 (U.S.  Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000,  Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308  (1991). 

The VCAA mandates that the assistance to be provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim provided that there is 
competent evidence of a current disability, an indication 
that the disability or symptoms may be associated with the 
claimant's active military service and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The veteran was provided a statement of the case in October 
1999.  A review of the statement of the case reveals, 
however, that the RO provided the veteran with the wrong laws 
and regulations for evaluation of his 38 U.S.C.A. § 1151 
claim.  The RO provided the veteran with the rating criteria 
applicable for claims filed before October 1, 1997, which did 
not require a finding of negligence or fault or an event not 
reasonably foreseeable.  The Board finds the RO must provide 
the veteran with the correct laws and regulations pertaining 
to claims for compensation under 38 U.S.C.A. § 1151 which 
were filed on or after October 1, 1997.  

The Board notes a medical opinion has not been obtained as to 
whether the veteran currently has additional disability from 
VA treatment and the July 29, 1997 rotator cuff surgery as a 
result of negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event.  
The Board finds the VCAA requires that VA aid the veteran in 
the development of his claim by obtaining a medical opinion 
as to the claim for compensation under 38 C.F.R. § 1151.  

The veteran testified before the undersigned Member of the 
Board at a January 2001 travel board hearing.  He indicated 
that he was informed by his private physician, M.G., M.D. 
that the surgery conducted by VA on the right shoulder was 
not performed correctly.  While the Board notes that Dr. M.G. 
wrote in a January 1999 letter that he had "no knowledge of 
any substandard care received by [the veteran]," the Board 
finds that the veteran should be informed he should contact 
the doctor and obtain, in writing from the doctor, an opinion 
that would support his assertions in this regard.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for the right 
rotator cuff disorder.  After securing 
any necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO must inform the veteran that 
he should obtain, in writing, the alleged 
oral opinion from Dr. M.G. which 
indicates, in effect, that the surgery 
rendered by VA on the right shoulder was 
not performed correctly.  

3.  The RO should then arrange for a new 
examination by an appropriate specialist.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent  
documents located therein, including all 
preoperative and operative reports and  
records, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record  
pertinent medical complaints, symptoms, 
and clinical findings.  It is requested 
that the examiner provide the following:

(a) The degree of medical probability 
that there was any increased or  
additional disability in the veteran's 
right shoulder as a result of VA 
treatment and surgery in 1997;

(b) If the physician believes that 
increased or additional right shoulder 
disability arose out of the treatment 
rendered by VA in 1997, identify the 
increment of  increased or additional 
disability;

(c) If the physician believes that 
increased or additional right shoulder 
disability arose out of the treatment 
rendered by VA in 1997, identify the 
degree of medical probability that any 
increased or additional disability was 
proximately  caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
treatment and surgery; and

(d) If the physician believes that 
increased or additional right shoulder 
disability arose out of the treatment 
rendered by VA in 1997, identify the 
degree of medical probability that any 
increased or additional disability was 
reasonably foreseeable.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner  
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are  
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet.  
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the  
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
status post right rotator cuff surgery.

6.  Thereafter, if the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
applicable time to respond thereto.  The 
supplemental statement of the case must 
include the laws and regulations 
pertaining to claims for compensation 
under the provisions of 38 U.S.C.A. § 
1151 filed after October 1, 1997.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



